EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Vyteris, Inc. (the “Company”) on Form 10-KSB for the year ended December 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Form”), I, Anthony Cherichella, Chief Financial Officer and Principal Accounting Officer of the Company, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) the Form fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Form fairly presents, in all material respects, the financial condition and result of operations of the Company. April 15, 2008 /s/Anthony Cherichella Anthony Cherichella Chief Financial Officer and Principal Accounting Officer This certification has been furnished solely pursuant to Section 906 of the
